Exhibit 10.7

 

SILICON LABORATORIES INC.

EMPLOYEE STOCK PURCHASE PLAN

 

As Amended and Restated Effective October 27, 2005

 


I.                                         PURPOSE OF THE PLAN


 

This Employee Stock Purchase Plan is intended to promote the interests of
Silicon Laboratories Inc., a Delaware corporation, by providing eligible
employees with the opportunity to acquire a proprietary interest in the
Corporation through participation in a payroll-deduction based employee stock
purchase plan designed to qualify under Section 423 of the Code.

 

Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix.

 


II.                                     ADMINISTRATION OF THE PLAN


 

The Plan Administrator shall have full authority to interpret and construe any
provision of the Plan and to adopt such rules and regulations for administering
the Plan as it may deem necessary in order to comply with the requirements of
Section 423 of the Code.  Decisions of the Plan Administrator shall be final and
binding on all parties having an interest in the Plan.

 


III.                                 STOCK SUBJECT TO PLAN


 


A.                                   THE STOCK PURCHASABLE UNDER THE PLAN SHALL
BE SHARES OF AUTHORIZED BUT UNISSUED OR REACQUIRED COMMON STOCK, INCLUDING
SHARES OF COMMON STOCK PURCHASED ON THE OPEN MARKET.  THE MAXIMUM NUMBER OF
SHARES OF COMMON STOCK WHICH MAY BE ISSUED IN THE AGGREGATE UNDER THE PLAN SHALL
NOT EXCEED FOUR HUNDRED THOUSAND (400,000) SHARES.


 


B.                                     THE NUMBER OF SHARES OF COMMON STOCK
AVAILABLE FOR ISSUANCE UNDER THE PLAN SHALL AUTOMATICALLY INCREASE ON THE FIRST
TRADING DAY OF EACH CALENDAR YEAR DURING THE TERM OF THE PLAN, BEGINNING WITH
THE 2001 CALENDAR YEAR, BY AN AMOUNT EQUAL TO ONE-HALF PERCENT (0.5%) OF THE
SHARES OF COMMON STOCK OUTSTANDING ON THE LAST TRADING DAY OF THE IMMEDIATELY
PRECEDING CALENDAR YEAR, BUT IN NO EVENT SHALL SUCH ANNUAL INCREASE EXCEED TWO
HUNDRED FIFTY THOUSAND (250,000) SHARES.


 


C.                                     SHOULD ANY CHANGE BE MADE TO THE COMMON
STOCK BY REASON OF ANY STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION,
COMBINATION OF SHARES, EXCHANGE OF SHARES OR OTHER CHANGE AFFECTING THE
OUTSTANDING COMMON STOCK AS A CLASS WITHOUT THE CORPORATION’S RECEIPT OF
CONSIDERATION, APPROPRIATE ADJUSTMENTS SHALL BE MADE TO THE MAXIMUM NUMBER AND
CLASS OF SECURITIES ISSUABLE IN THE AGGREGATE UNDER THE PLAN, (II) THE MAXIMUM
NUMBER AND CLASS OF SECURITIES PURCHASABLE PER PARTICIPANT AND IN THE AGGREGATE
ON ANY ONE PURCHASE DATE AND (III) THE NUMBER AND CLASS OF SECURITIES AND THE
PRICE PER SHARE IN EFFECT UNDER EACH OUTSTANDING PURCHASE RIGHT IN ORDER TO
PREVENT THE DILUTION OR ENLARGEMENT OF BENEFITS THEREUNDER.

 

--------------------------------------------------------------------------------


 


IV.                                OFFERING PERIODS


 


A.                                   SHARES OF COMMON STOCK SHALL BE OFFERED FOR
PURCHASE UNDER THE PLAN THROUGH A SERIES OF SUCCESSIVE OFFERING PERIODS UNTIL
SUCH TIME AS (I) THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR
ISSUANCE UNDER THE PLAN SHALL HAVE BEEN PURCHASED OR (II) THE PLAN SHALL HAVE
BEEN SOONER TERMINATED.


 


B.                                     EACH OFFERING PERIOD SHALL BE OF SUCH
DURATION (NOT TO EXCEED TWENTY-FOUR (24) MONTHS) AS DETERMINED BY THE PLAN
ADMINISTRATOR PRIOR TO THE START DATE OF SUCH OFFERING PERIOD.  HOWEVER, THE
INITIAL OFFERING PERIOD SHALL COMMENCE AT THE EFFECTIVE TIME AND TERMINATE ON
THE LAST BUSINESS DAY IN APRIL 2002.  SUBSEQUENT OFFERING PERIODS SHALL COMMENCE
AS DESIGNATED BY THE PLAN ADMINISTRATOR.


 


C.                                     EACH OFFERING PERIOD SHALL BE COMPRISED
OF A SERIES OF ONE OR MORE SUCCESSIVE PURCHASE INTERVALS HAVING SUCH DURATIONS
AS MAY BE ESTABLISHED BY THE PLAN ADMINISTRATOR.  UNLESS OTHERWISE PROVIDED BY
THE PLAN ADMINISTRATOR, PURCHASE INTERVALS SHALL RUN FROM THE FIRST BUSINESS DAY
IN MAY EACH YEAR TO THE LAST BUSINESS DAY IN OCTOBER OF THE SAME YEAR AND FROM
THE FIRST BUSINESS DAY IN NOVEMBER EACH YEAR TO THE LAST BUSINESS DAY IN
APRIL OF THE FOLLOWING YEAR.  HOWEVER, THE FIRST PURCHASE INTERVAL IN EFFECT
UNDER THE INITIAL OFFERING PERIOD SHALL COMMENCE AT THE EFFECTIVE TIME AND
TERMINATE ON THE LAST BUSINESS DAY IN OCTOBER 2000.


 


D.                                    SHOULD THE FAIR MARKET VALUE PER SHARE OF
COMMON STOCK ON ANY PURCHASE DATE WITHIN AN OFFERING PERIOD BE LESS THAN THE
FAIR MARKET VALUE PER SHARE OF COMMON STOCK ON THE START DATE OF THAT OFFERING
PERIOD, THEN THAT OFFERING PERIOD SHALL AUTOMATICALLY TERMINATE IMMEDIATELY
AFTER THE PURCHASE OF SHARES OF COMMON STOCK ON SUCH PURCHASE DATE, AND A NEW
OFFERING PERIOD SHALL COMMENCE ON THE NEXT BUSINESS DAY FOLLOWING SUCH PURCHASE
DATE.  THE NEW OFFERING PERIOD SHALL HAVE A DURATION OF TWENTY (24) MONTHS,
UNLESS A SHORTER DURATION IS ESTABLISHED BY THE PLAN ADMINISTRATOR WITHIN FIVE
(5) BUSINESS DAYS FOLLOWING THE START DATE OF THAT OFFERING PERIOD.


 


V.                                    ELIGIBILITY


 


A.                                   EACH INDIVIDUAL WHO IS AN ELIGIBLE EMPLOYEE
ON THE START DATE OF AN OFFERING PERIOD UNDER THE PLAN MAY ENTER THAT OFFERING
PERIOD ON SUCH START DATE OR ON ANY SUBSEQUENT SEMI-ANNUAL ENTRY DATE WITHIN
THAT OFFERING PERIOD, PROVIDED HE OR SHE REMAINS AN ELIGIBLE EMPLOYEE.


 


B.                                     EACH INDIVIDUAL WHO FIRST BECOMES AN
ELIGIBLE EMPLOYEE AFTER THE START DATE OF AN OFFERING PERIOD MAY ENTER THAT
OFFERING PERIOD ON ANY SUBSEQUENT SEMI-ANNUAL ENTRY DATE WITHIN THAT OFFERING
PERIOD ON WHICH HE OR SHE IS AN ELIGIBLE EMPLOYEE.


 


C.                                     THE DATE AN INDIVIDUAL ENTERS AN OFFERING
PERIOD SHALL BE DESIGNATED HIS OR HER ENTRY DATE FOR PURPOSES OF THAT OFFERING
PERIOD.


 


D.                                    TO PARTICIPATE IN THE PLAN FOR A
PARTICULAR OFFERING PERIOD, THE ELIGIBLE EMPLOYEE MUST COMPLETE THE ENROLLMENT
FORMS PRESCRIBED BY THE PLAN ADMINISTRATOR (INCLUDING A STOCK PURCHASE AGREEMENT
AND A PAYROLL DEDUCTION AUTHORIZATION) AND FILE SUCH FORMS WITH THE PLAN
ADMINISTRATOR (OR ITS DESIGNATE) ON OR BEFORE HIS OR HER SCHEDULED ENTRY DATE.

 

2

--------------------------------------------------------------------------------


 


VI.                                PAYROLL DEDUCTIONS


 


A.                                   THE PAYROLL DEDUCTION AUTHORIZED BY THE
PARTICIPANT FOR PURPOSES OF ACQUIRING SHARES OF COMMON STOCK DURING AN OFFERING
PERIOD MAY BE ANY MULTIPLE OF ONE PERCENT (1%) OF THE BASE SALARY PAID TO THE
PARTICIPANT DURING EACH PURCHASE INTERVAL WITHIN THAT OFFERING PERIOD, UP TO A
MAXIMUM OF FIFTEEN PERCENT (15%).  THE DEDUCTION RATE SO AUTHORIZED SHALL
CONTINUE IN EFFECT THROUGHOUT THE OFFERING PERIOD, EXCEPT TO THE EXTENT SUCH
RATE IS CHANGED IN ACCORDANCE WITH THE FOLLOWING GUIDELINES:

 


(I)                                     THE PARTICIPANT MAY, AT ANY TIME DURING
THE OFFERING PERIOD, REDUCE HIS OR HER RATE OF PAYROLL DEDUCTION TO BECOME
EFFECTIVE AS SOON AS POSSIBLE AFTER FILING THE APPROPRIATE FORM WITH THE PLAN
ADMINISTRATOR.  THE PARTICIPANT MAY NOT, HOWEVER, EFFECT MORE THAN ONE (1) SUCH
REDUCTION PER PURCHASE INTERVAL.


 


(II)                                  THE PARTICIPANT MAY, PRIOR TO THE
COMMENCEMENT OF ANY NEW PURCHASE INTERVAL WITHIN THE OFFERING PERIOD, INCREASE
THE RATE OF HIS OR HER PAYROLL DEDUCTION BY FILING THE APPROPRIATE FORM WITH THE
PLAN ADMINISTRATOR.  THE NEW RATE (WHICH MAY NOT EXCEED THE FIFTEEN PERCENT
(15%) MAXIMUM) SHALL BECOME EFFECTIVE ON THE START DATE OF THE FIRST PURCHASE
INTERVAL FOLLOWING THE FILING OF SUCH FORM.


 


B.                                     PAYROLL DEDUCTIONS SHALL BEGIN ON THE
FIRST PAY DAY FOLLOWING THE PARTICIPANT’S ENTRY DATE INTO THE OFFERING PERIOD
AND SHALL (UNLESS SOONER TERMINATED BY THE PARTICIPANT) CONTINUE THROUGH THE PAY
DAY ENDING WITH OR IMMEDIATELY PRIOR TO THE LAST DAY OF THAT OFFERING PERIOD. 
THE AMOUNTS SO COLLECTED SHALL BE CREDITED TO THE PARTICIPANT’S BOOK ACCOUNT
UNDER THE PLAN, BUT NO INTEREST SHALL BE PAID ON THE BALANCE FROM TIME TO TIME
OUTSTANDING IN SUCH ACCOUNT.  THE AMOUNTS COLLECTED FROM THE PARTICIPANT SHALL
NOT BE REQUIRED TO BE HELD IN ANY SEGREGATED ACCOUNT OR TRUST FUND AND MAY BE
COMMINGLED WITH THE GENERAL ASSETS OF THE CORPORATION AND USED FOR GENERAL
CORPORATE PURPOSES.


 


C.                                     PAYROLL DEDUCTIONS SHALL AUTOMATICALLY
CEASE UPON THE TERMINATION OF THE PARTICIPANT’S PURCHASE RIGHT IN ACCORDANCE
WITH THE PROVISIONS OF THE PLAN.


 


D.                                    THE PARTICIPANT’S ACQUISITION OF COMMON
STOCK UNDER THE PLAN ON ANY PURCHASE DATE SHALL NEITHER LIMIT NOR REQUIRE THE
PARTICIPANT’S ACQUISITION OF COMMON STOCK ON ANY SUBSEQUENT PURCHASE DATE,
WHETHER WITHIN THE SAME OR A DIFFERENT OFFERING PERIOD.


 


VII.                            PURCHASE RIGHTS


 


A.                                   GRANT OF PURCHASE RIGHT.  A PARTICIPANT
SHALL BE GRANTED A SEPARATE PURCHASE RIGHT FOR EACH OFFERING PERIOD IN WHICH HE
OR SHE PARTICIPATES.  THE PURCHASE RIGHT SHALL BE GRANTED ON THE PARTICIPANT’S
ENTRY DATE INTO THE OFFERING PERIOD AND SHALL PROVIDE THE PARTICIPANT WITH THE
RIGHT TO PURCHASE SHARES OF COMMON STOCK, IN A SERIES OF SUCCESSIVE INSTALLMENTS
OVER THE REMAINDER OF SUCH OFFERING PERIOD, UPON THE TERMS SET FORTH BELOW.  THE
PARTICIPANT SHALL EXECUTE A STOCK PURCHASE AGREEMENT EMBODYING SUCH TERMS AND
SUCH OTHER PROVISIONS (NOT INCONSISTENT WITH THE PLAN) AS THE PLAN ADMINISTRATOR
MAY DEEM ADVISABLE.

 

3

--------------------------------------------------------------------------------


 

Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Employee if such individual would, immediately after the grant, own
(within the meaning of Code Section 424(d)) or hold outstanding options or other
rights to purchase, stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Corporation or any
Corporate Affiliate.

 


B.                                     EXERCISE OF THE PURCHASE RIGHT.  EACH
PURCHASE RIGHT SHALL BE AUTOMATICALLY EXERCISED IN INSTALLMENTS ON EACH
SUCCESSIVE PURCHASE DATE WITHIN THE OFFERING PERIOD, AND SHARES OF COMMON STOCK
SHALL ACCORDINGLY BE PURCHASED ON BEHALF OF EACH PARTICIPANT (OTHER THAN
PARTICIPANTS WHOSE PAYROLL DEDUCTIONS HAVE PREVIOUSLY BEEN REFUNDED PURSUANT TO
THE TERMINATION OF PURCHASE RIGHT PROVISIONS BELOW) ON EACH SUCH PURCHASE DATE. 
THE PURCHASE SHALL BE EFFECTED BY APPLYING THE PARTICIPANT’S PAYROLL DEDUCTIONS
FOR THE PURCHASE INTERVAL ENDING ON SUCH PURCHASE DATE TO THE PURCHASE OF WHOLE
SHARES OF COMMON STOCK AT THE PURCHASE PRICE IN EFFECT FOR THE PARTICIPANT FOR
THAT PURCHASE DATE.


 


C.                                     PURCHASE PRICE.  THE PURCHASE PRICE PER
SHARE AT WHICH COMMON STOCK WILL BE PURCHASED ON THE PARTICIPANT’S BEHALF ON
EACH PURCHASE DATE WITHIN THE OFFERING PERIOD SHALL BE ESTABLISHED BY THE PLAN
ADMINISTRATOR; PROVIDED HOWEVER, THAT SUCH PURCHASE PRICE SHALL NOT BE LESS THAN
EIGHTY-FIVE PERCENT (85%) OF THE LOWER OF (I) THE FAIR MARKET VALUE PER SHARE OF
COMMON STOCK ON THE PARTICIPANT’S ENTRY DATE INTO THAT OFFERING PERIOD OR
(II) THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK ON THAT PURCHASE DATE. 
SUBJECT TO ADJUSTMENT AS PROVIDED IN ARTICLE X BELOW, THE PURCHASE PRICE PER
SHARE AT WHICH COMMON STOCK WILL BE PURCHASED ON THE PARTICIPANT’S BEHALF ON
EACH PURCHASE DATE WITHIN THE OFFERING PERIOD SHALL BE EQUAL TO EIGHTY-FIVE
PERCENT (85%) OF THE LOWER OF (I) THE FAIR MARKET VALUE PER SHARE OF COMMON
STOCK ON THE PARTICIPANT’S ENTRY DATE INTO THAT OFFERING PERIOD OR (II) THE FAIR
MARKET VALUE PER SHARE OF COMMON STOCK ON THAT PURCHASE DATE.


 


D.                                    NUMBER OF PURCHASABLE SHARES.  THE NUMBER
OF SHARES OF COMMON STOCK PURCHASABLE BY A PARTICIPANT ON EACH PURCHASE DATE
DURING THE OFFERING PERIOD SHALL BE THE NUMBER OF WHOLE SHARES OBTAINED BY
DIVIDING THE AMOUNT COLLECTED FROM THE PARTICIPANT THROUGH PAYROLL DEDUCTIONS
DURING THE PURCHASE INTERVAL ENDING WITH THAT PURCHASE DATE BY THE PURCHASE
PRICE IN EFFECT FOR THE PARTICIPANT FOR THAT PURCHASE DATE.  HOWEVER, THE
MAXIMUM NUMBER OF SHARES OF COMMON STOCK PURCHASABLE PER PARTICIPANT ON ANY ONE
PURCHASE DATE SHALL NOT EXCEED TWO HUNDRED (200) SHARES, SUBJECT TO PERIODIC
ADJUSTMENTS IN THE EVENT OF CERTAIN CHANGES IN THE CORPORATION’S
CAPITALIZATION.  IN ADDITION, THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK
PURCHASABLE IN THE AGGREGATE BY ALL PARTICIPANTS ON ANY ONE PURCHASE DATE UNDER
THE PLAN AND THE INTERNATIONAL PLAN SHALL NOT EXCEED ONE HUNDRED TWENTY FIVE
THOUSAND (125,000) SHARES (OR SUCH OTHER NUMBER DESIGNATED BY THE PLAN
ADMINISTRATOR), SUBJECT TO PERIODIC ADJUSTMENTS IN THE EVENT OF CERTAIN CHANGES
IN THE CORPORATION’S CAPITALIZATION.


 


E.                                      EXCESS PAYROLL DEDUCTIONS.  ANY PAYROLL
DEDUCTIONS NOT APPLIED TO THE PURCHASE OF SHARES OF COMMON STOCK ON ANY PURCHASE
DATE BECAUSE THEY ARE NOT SUFFICIENT TO PURCHASE A WHOLE SHARE OF COMMON STOCK
SHALL BE HELD FOR THE PURCHASE OF COMMON STOCK ON THE NEXT PURCHASE DATE. 
HOWEVER, ANY PAYROLL DEDUCTIONS NOT APPLIED TO THE PURCHASE OF COMMON STOCK BY
REASON OF THE LIMITATION ON THE MAXIMUM NUMBER OF SHARES PURCHASABLE ON THE
PURCHASE DATE SHALL BE PROMPTLY REFUNDED.

 

4

--------------------------------------------------------------------------------


 


F.                                      TERMINATION OF PURCHASE RIGHT.  THE
FOLLOWING PROVISIONS SHALL GOVERN THE TERMINATION OF OUTSTANDING PURCHASE
RIGHTS:


 


(I)                                     A PARTICIPANT MAY, AT ANY TIME PRIOR TO
THE NEXT SCHEDULED PURCHASE DATE IN THE OFFERING PERIOD, TERMINATE HIS OR HER
OUTSTANDING PURCHASE RIGHT BY FILING THE APPROPRIATE FORM WITH THE PLAN
ADMINISTRATOR (OR ITS DESIGNATE), AND NO FURTHER PAYROLL DEDUCTIONS SHALL BE
COLLECTED FROM THE PARTICIPANT WITH RESPECT TO THE TERMINATED PURCHASE RIGHT. 
ANY PAYROLL DEDUCTIONS COLLECTED DURING THE PURCHASE INTERVAL IN WHICH SUCH
TERMINATION OCCURS SHALL, AT THE PARTICIPANT’S ELECTION, BE IMMEDIATELY REFUNDED
OR HELD FOR THE PURCHASE OF SHARES ON THE NEXT PURCHASE DATE.  IF NO SUCH
ELECTION IS MADE AT THE TIME SUCH PURCHASE RIGHT IS TERMINATED, THEN THE PAYROLL
DEDUCTIONS COLLECTED WITH RESPECT TO THE TERMINATED RIGHT SHALL BE REFUNDED AS
SOON AS POSSIBLE.


 


(II)                                  THE TERMINATION OF SUCH PURCHASE RIGHT
SHALL BE IRREVOCABLE, AND THE PARTICIPANT MAY NOT SUBSEQUENTLY REJOIN THE
OFFERING PERIOD FOR WHICH THE TERMINATED PURCHASE RIGHT WAS GRANTED.  IN ORDER
TO RESUME PARTICIPATION IN ANY SUBSEQUENT OFFERING PERIOD, SUCH INDIVIDUAL MUST
RE-ENROLL IN THE PLAN (BY MAKING A TIMELY FILING OF THE PRESCRIBED ENROLLMENT
FORMS) ON OR BEFORE HIS OR HER SCHEDULED ENTRY DATE INTO THAT OFFERING PERIOD.


 


(III)                               SHOULD THE PARTICIPANT CEASE TO REMAIN AN
ELIGIBLE EMPLOYEE FOR ANY REASON (INCLUDING DEATH, DISABILITY OR CHANGE IN
STATUS) WHILE HIS OR HER PURCHASE RIGHT REMAINS OUTSTANDING, THEN THAT PURCHASE
RIGHT SHALL IMMEDIATELY TERMINATE, AND ALL OF THE PARTICIPANT’S PAYROLL
DEDUCTIONS FOR THE PURCHASE INTERVAL IN WHICH THE PURCHASE RIGHT SO TERMINATES
SHALL BE IMMEDIATELY REFUNDED.  HOWEVER, SHOULD THE PARTICIPANT CEASE TO REMAIN
IN ACTIVE SERVICE BY REASON OF AN APPROVED UNPAID LEAVE OF ABSENCE, THEN THE
PARTICIPANT SHALL HAVE THE RIGHT, EXERCISABLE UP UNTIL THE LAST BUSINESS DAY OF
THE PURCHASE INTERVAL IN WHICH SUCH LEAVE COMMENCES, TO (A) WITHDRAW ALL THE
PAYROLL DEDUCTIONS COLLECTED TO DATE ON HIS OR HER BEHALF FOR THAT PURCHASE
INTERVAL OR (B) HAVE SUCH FUNDS HELD FOR THE PURCHASE OF SHARES ON HIS OR HER
BEHALF ON THE NEXT SCHEDULED PURCHASE DATE.  IN NO EVENT, HOWEVER, SHALL ANY
FURTHER PAYROLL DEDUCTIONS BE COLLECTED ON THE PARTICIPANT’S BEHALF DURING SUCH
LEAVE.  UPON THE PARTICIPANT’S RETURN TO ACTIVE SERVICE (I) WITHIN NINETY (90)
DAYS FOLLOWING THE COMMENCEMENT OF SUCH LEAVE OR, (II) PRIOR TO THE EXPIRATION
OF ANY LONGER PERIOD FOR WHICH SUCH PARTICIPANT’S RIGHT TO REEMPLOYMENT WITH THE
CORPORATION IS GUARANTEED BY EITHER STATUTE OR CONTRACT, HIS OR HER PAYROLL
DEDUCTIONS UNDER THE PLAN SHALL AUTOMATICALLY RESUME AT THE RATE IN EFFECT AT
THE TIME THE LEAVE BEGAN.  HOWEVER, SHOULD THE PARTICIPANT’S LEAVE OF ABSENCE
EXCEED NINETY (90) DAYS AND HIS OR HER RE-EMPLOYMENT RIGHTS NOT BE GUARANTEED BY
EITHER STATUTE OR CONTRACT, THEN THE PARTICIPANT’S STATUS AS AN ELIGIBLE
EMPLOYEE WILL BE DEEMED TO TERMINATE ON THE NINETY-FIRST (91ST) DAY OF THAT
LEAVE, AND SUCH PARTICIPANT’S PURCHASE RIGHT FOR THE OFFERING PERIOD IN WHICH
THAT LEAVE BEGAN SHALL THEREUPON TERMINATE.  AN INDIVIDUAL WHO RETURNS TO ACTIVE
EMPLOYMENT FOLLOWING SUCH A LEAVE SHALL BE TREATED AS A NEW EMPLOYEE FOR
PURPOSES OF THE PLAN AND MUST, IN ORDER TO RESUME PARTICIPATION IN THE PLAN,
RE-ENROLL IN THE PLAN

 

5

--------------------------------------------------------------------------------


 

(by making a timely filing of the prescribed enrollment forms) on or before his
or her scheduled Entry Date into the offering period.


 


G.                                     CHANGE OF CONTROL.  EACH OUTSTANDING
PURCHASE RIGHT SHALL AUTOMATICALLY BE EXERCISED, IMMEDIATELY PRIOR TO THE
EFFECTIVE DATE OF ANY CHANGE OF CONTROL, BY APPLYING THE PAYROLL DEDUCTIONS OF
EACH PARTICIPANT FOR THE PURCHASE INTERVAL IN WHICH SUCH CHANGE OF CONTROL
OCCURS TO THE PURCHASE OF WHOLE SHARES OF COMMON STOCK AT THE PURCHASE PRICE PER
SHARE ESTABLISHED BY THE PLAN ADMINISTRATOR FOR THE APPLICABLE OFFERING PERIOD,
TREATING AS THE PURCHASE DATE FOR THIS PURPOSE THE DATE ON WHICH SHARES ARE
PURCHASED IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF SUCH CHANGE OF CONTROL . 
HOWEVER, THE APPLICABLE LIMITATION ON THE NUMBER OF SHARES OF COMMON STOCK
PURCHASABLE BY ALL PARTICIPANTS IN THE AGGREGATE SHALL NOT APPLY TO ANY SUCH
PURCHASE.


 

The Corporation shall use its best efforts to provide at least ten (10)-days
prior written notice of the occurrence of any Change of Control, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights prior to the effective date of the
Change of Control.

 


H.                                    PRORATION OF PURCHASE RIGHTS.  SHOULD THE
TOTAL NUMBER OF SHARES OF COMMON STOCK TO BE PURCHASED PURSUANT TO OUTSTANDING
PURCHASE RIGHTS ON ANY PARTICULAR DATE EXCEED THE NUMBER OF SHARES THEN
AVAILABLE FOR ISSUANCE UNDER THE PLAN, THE PLAN ADMINISTRATOR SHALL MAKE A
PRO-RATA ALLOCATION OF THE AVAILABLE SHARES ON A UNIFORM AND NONDISCRIMINATORY
BASIS, AND THE PAYROLL DEDUCTIONS OF EACH PARTICIPANT, TO THE EXTENT IN EXCESS
OF THE AGGREGATE PURCHASE PRICE PAYABLE FOR THE COMMON STOCK PRO-RATED TO SUCH
INDIVIDUAL, SHALL BE REFUNDED.


 


I.                                         ASSIGNABILITY.  THE PURCHASE RIGHT
SHALL BE EXERCISABLE ONLY BY THE PARTICIPANT AND SHALL NOT BE ASSIGNABLE OR
TRANSFERABLE BY THE PARTICIPANT.


 


J.                                        STOCKHOLDER RIGHTS.  A PARTICIPANT
SHALL HAVE NO STOCKHOLDER RIGHTS WITH RESPECT TO THE SHARES SUBJECT TO HIS OR
HER OUTSTANDING PURCHASE RIGHT UNTIL THE SHARES ARE PURCHASED ON THE
PARTICIPANT’S BEHALF IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND THE
PARTICIPANT HAS BECOME A HOLDER OF RECORD OF THE PURCHASED SHARES.


 


VIII.                        ACCRUAL LIMITATIONS


 


A.                                   NO PARTICIPANT SHALL BE ENTITLED TO ACCRUE
RIGHTS TO ACQUIRE COMMON STOCK PURSUANT TO ANY PURCHASE RIGHT OUTSTANDING UNDER
THIS PLAN IF AND TO THE EXTENT SUCH ACCRUAL, WHEN AGGREGATED WITH (I) RIGHTS TO
PURCHASE COMMON STOCK ACCRUED UNDER ANY OTHER PURCHASE RIGHT GRANTED UNDER THIS
PLAN AND (II) SIMILAR RIGHTS ACCRUED UNDER OTHER EMPLOYEE STOCK PURCHASE PLANS
(WITHIN THE MEANING OF CODE SECTION 423) OF THE CORPORATION OR ANY CORPORATE
AFFILIATE, WOULD OTHERWISE PERMIT SUCH PARTICIPANT TO PURCHASE MORE THAN
TWENTY-FIVE THOUSAND DOLLARS ($25,000) WORTH OF STOCK OF THE CORPORATION OR ANY
CORPORATE AFFILIATE (DETERMINED ON THE BASIS OF THE FAIR MARKET VALUE PER SHARE
ON THE DATE OR DATES SUCH RIGHTS ARE GRANTED) FOR EACH CALENDAR YEAR SUCH RIGHTS
ARE AT ANY TIME OUTSTANDING.


 


B.                                     FOR PURPOSES OF APPLYING SUCH ACCRUAL
LIMITATIONS TO THE PURCHASE RIGHTS GRANTED UNDER THE PLAN, THE FOLLOWING
PROVISIONS SHALL BE IN EFFECT:

 

6

--------------------------------------------------------------------------------


 


(I)                                     THE RIGHT TO ACQUIRE COMMON STOCK UNDER
EACH OUTSTANDING PURCHASE RIGHT SHALL ACCRUE IN A SERIES OF INSTALLMENTS ON EACH
SUCCESSIVE PURCHASE DATE DURING THE OFFERING PERIOD ON WHICH SUCH RIGHT REMAINS
OUTSTANDING.


 


(II)                                  NO RIGHT TO ACQUIRE COMMON STOCK UNDER ANY
OUTSTANDING PURCHASE RIGHT SHALL ACCRUE TO THE EXTENT THE PARTICIPANT HAS
ALREADY ACCRUED IN THE SAME CALENDAR YEAR THE RIGHT TO ACQUIRE COMMON STOCK
UNDER ONE (1) OR MORE OTHER PURCHASE RIGHTS AT A RATE EQUAL TO TWENTY-FIVE
THOUSAND DOLLARS ($25,000) WORTH OF COMMON STOCK (DETERMINED ON THE BASIS OF THE
FAIR MARKET VALUE PER SHARE ON THE DATE OR DATES OF GRANT) FOR EACH CALENDAR
YEAR SUCH RIGHTS WERE AT ANY TIME OUTSTANDING.


 


C.                                     IF BY REASON OF SUCH ACCRUAL LIMITATIONS,
ANY PURCHASE RIGHT OF A PARTICIPANT DOES NOT ACCRUE FOR A PARTICULAR PURCHASE
INTERVAL, THEN THE PAYROLL DEDUCTIONS WHICH THE PARTICIPANT MADE DURING THAT
PURCHASE INTERVAL WITH RESPECT TO SUCH PURCHASE RIGHT SHALL BE PROMPTLY
REFUNDED.


 


D.                                    IN THE EVENT THERE IS ANY CONFLICT BETWEEN
THE PROVISIONS OF THIS ARTICLE AND ONE OR MORE PROVISIONS OF THE PLAN OR ANY
INSTRUMENT ISSUED THEREUNDER, THE PROVISIONS OF THIS ARTICLE SHALL BE
CONTROLLING.


 


IX.                                EFFECTIVE DATE AND TERM OF THE PLAN


 


A.                                   THE PLAN WAS ADOPTED BY THE BOARD ON
JANUARY 5, 2000 AND SHALL BECOME EFFECTIVE AT THE EFFECTIVE TIME, PROVIDED NO
PURCHASE RIGHTS GRANTED UNDER THE PLAN SHALL BE EXERCISED, AND NO SHARES OF
COMMON STOCK SHALL BE ISSUED HEREUNDER, UNTIL (I) THE PLAN SHALL HAVE BEEN
APPROVED BY THE STOCKHOLDERS OF THE CORPORATION AND (II) THE CORPORATION SHALL
HAVE COMPLIED WITH ALL APPLICABLE REQUIREMENTS OF THE 1933 ACT (INCLUDING THE
REGISTRATION OF THE SHARES OF COMMON STOCK ISSUABLE UNDER THE PLAN ON A FORM S-8
REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION), ALL
APPLICABLE LISTING REQUIREMENTS OF ANY STOCK EXCHANGE (OR THE NASDAQ NATIONAL
MARKET, IF APPLICABLE) ON WHICH THE COMMON STOCK IS LISTED FOR TRADING AND ALL
OTHER APPLICABLE REQUIREMENTS ESTABLISHED BY LAW OR REGULATION.  IN THE EVENT
SUCH STOCKHOLDER APPROVAL IS NOT OBTAINED, OR SUCH COMPLIANCE IS NOT EFFECTED,
WITHIN TWELVE (12) MONTHS AFTER THE DATE ON WHICH THE PLAN IS ADOPTED BY THE
BOARD, THE PLAN SHALL TERMINATE AND HAVE NO FURTHER FORCE OR EFFECT, AND ALL
SUMS COLLECTED FROM PARTICIPANTS DURING THE INITIAL OFFERING PERIOD HEREUNDER
SHALL BE REFUNDED.


 


B.                                     UNLESS SOONER TERMINATED BY THE BOARD,
THE PLAN SHALL TERMINATE UPON THE EARLIEST OF (I) THE LAST BUSINESS DAY IN
APRIL 2010, (II) THE DATE ON WHICH ALL SHARES AVAILABLE FOR ISSUANCE UNDER THE
PLAN SHALL HAVE BEEN SOLD PURSUANT TO PURCHASE RIGHTS EXERCISED UNDER THE PLAN
OR (III) THE DATE ON WHICH ALL PURCHASE RIGHTS ARE EXERCISED IN CONNECTION WITH
A CHANGE IN CONTROL.  NO FURTHER PURCHASE RIGHTS SHALL BE GRANTED OR EXERCISED,
AND NO FURTHER PAYROLL DEDUCTIONS SHALL BE COLLECTED, UNDER THE PLAN FOLLOWING
SUCH TERMINATION.


 


X.                                    AMENDMENT/TERMINATION OF THE PLAN


 


A.                                   THE BOARD MAY ALTER, AMEND, SUSPEND OR
TERMINATE THE PLAN AT ANY TIME TO BECOME EFFECTIVE IMMEDIATELY FOLLOWING THE
CLOSE OF ANY PURCHASE INTERVAL.  HOWEVER, THE PLAN

 

7

--------------------------------------------------------------------------------


 

may be amended or terminated immediately upon Board action, if and to the extent
necessary to assure that the Corporation will not recognize, for financial
reporting purposes, any compensation expense in connection with the shares of
Common Stock offered for purchase under the Plan, should the financial
accounting rules applicable to the Plan at the Effective Time be subsequently
revised so as to require the recognition of compensation expense in the absence
of such amendment or termination.  Such actions by the Board may include,
without limitation, (i) termination of the Plan or any offering period or
Purchase Interval, (ii) acceleration of the Purchase Date of any Purchase
Interval, (iii) reduction of the discount or change in the method of determining
the purchase price in any Purchase Interval or offering period (e.g., by
determining the purchase price solely on the basis of the Fair Market Value on
the Purchase Date), (iv) reduction in the maximum number of shares that may be
purchased by any Participant or in the aggregate by all Participants on any
Purchase Date or (v) any combination of the foregoing actions.


 


B.                                     IN NO EVENT MAY THE BOARD EFFECT ANY OF
THE FOLLOWING AMENDMENTS OR REVISIONS TO THE PLAN WITHOUT THE APPROVAL OF THE
CORPORATION’S STOCKHOLDERS: (I) INCREASE THE NUMBER OF SHARES OF COMMON STOCK
ISSUABLE UNDER THE PLAN, EXCEPT FOR PERMISSIBLE ADJUSTMENTS IN THE EVENT OF
CERTAIN CHANGES IN THE CORPORATION’S CAPITALIZATION, (II) ALTER THE PURCHASE
PRICE FORMULA SO AS TO REDUCE THE PURCHASE PRICE PAYABLE FOR THE SHARES OF
COMMON STOCK PURCHASABLE UNDER THE PLAN OR (III) MODIFY ELIGIBILITY REQUIREMENTS
FOR PARTICIPATION IN THE PLAN.


 


XI.                                GENERAL PROVISIONS


 


A.                                   NOTHING IN THE PLAN SHALL CONFER UPON THE
PARTICIPANT ANY RIGHT TO CONTINUE IN THE EMPLOY OF THE CORPORATION OR ANY
CORPORATE AFFILIATE FOR ANY PERIOD OF SPECIFIC DURATION OR INTERFERE WITH OR
OTHERWISE RESTRICT IN ANY WAY THE RIGHTS OF THE CORPORATION (OR ANY CORPORATE
AFFILIATE EMPLOYING SUCH PERSON) OR OF THE PARTICIPANT, WHICH RIGHTS ARE HEREBY
EXPRESSLY RESERVED BY EACH, TO TERMINATE SUCH PERSON’S EMPLOYMENT AT ANY TIME
FOR ANY REASON, WITH OR WITHOUT CAUSE.


 


B.                                     ALL COSTS AND EXPENSES INCURRED IN THE
ADMINISTRATION OF THE PLAN SHALL BE PAID BY THE CORPORATION; HOWEVER, EACH PLAN
PARTICIPANT SHALL BEAR ALL COSTS AND EXPENSES INCURRED BY SUCH INDIVIDUAL IN THE
SALE OR OTHER DISPOSITION OF ANY SHARES PURCHASED UNDER THE PLAN.


 


C.                                     THE PROVISIONS OF THE PLAN SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO THAT STATE’S
CONFLICT-OF-LAWS RULES.

 

8

--------------------------------------------------------------------------------


 

Schedule A

 

Corporations Participating in

Employee Stock Purchase Plan

As of the Effective Time

 

Silicon Laboratories Inc.

 

Silicon Laboratories UK, Ltd.

 

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Plan:

 


A.                                   BASE SALARY SHALL MEAN THE REGULAR BASE
SALARY OR WAGES, OVERTIME PAYMENTS AND SHIFT PREMIUMS PAID TO A PARTICIPANT BY
ONE OR MORE PARTICIPATING COMPANIES DURING SUCH INDIVIDUAL’S PERIOD OF
PARTICIPATION IN ONE OR MORE OFFERING PERIODS UNDER THE PLAN AND SHALL BE
CALCULATED BEFORE DEDUCTION OF (I) ANY INCOME OR EMPLOYMENT TAX WITHHOLDINGS OR
(II) ANY CONTRIBUTIONS MADE BY THE PARTICIPANT TO ANY CODE SECTION 401(K) SALARY
DEFERRAL PLAN OR ANY CODE SECTION 125 CAFETERIA BENEFIT PROGRAM NOW OR HEREAFTER
ESTABLISHED BY THE CORPORATION OR ANY CORPORATE AFFILIATE.  BASE SALARY SHALL
NOT INCLUDE (I) ANY BONUSES, COMMISSIONS, PROFIT-SHARING DISTRIBUTIONS OR OTHER
INCENTIVE-TYPE PAYMENTS OR (II) ANY CONTRIBUTIONS MADE BY THE CORPORATION OR ANY
CORPORATE AFFILIATE ON THE PARTICIPANT’S BEHALF TO ANY EMPLOYEE BENEFIT OR
WELFARE PLAN NOW OR HEREAFTER ESTABLISHED (OTHER THAN CODE SECTION 401(K) OR
CODE SECTION 125 CONTRIBUTIONS DEDUCTED FROM SUCH BASE SALARY).


 


B.                                     BOARD SHALL MEAN THE CORPORATION’S BOARD
OF DIRECTORS.


 


C.                                     CHANGE OF CONTROL SHALL MEAN A CHANGE OF
OWNERSHIP OF THE CORPORATION PURSUANT TO ANY OF THE FOLLOWING TRANSACTIONS:


 


(I)                                     A MERGER OR CONSOLIDATION IN WHICH
SECURITIES POSSESSING MORE THAN FIFTY PERCENT (50%) OF THE TOTAL COMBINED VOTING
POWER OF THE CORPORATION’S OUTSTANDING SECURITIES ARE TRANSFERRED TO A PERSON OR
PERSONS DIFFERENT FROM THE PERSONS HOLDING THOSE SECURITIES IMMEDIATELY PRIOR TO
SUCH TRANSACTION, OR


 


(II)                                  THE SALE, TRANSFER OR OTHER DISPOSITION OF
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE CORPORATION IN COMPLETE
LIQUIDATION OR DISSOLUTION OF THE CORPORATION, OR


 


(III)                               THE ACQUISITION, DIRECTLY OR INDIRECTLY, BY
A PERSON OR RELATED GROUP OF PERSONS (OTHER THAN THE CORPORATION OR A PERSON
THAT DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY OR IS UNDER COMMON
CONTROL WITH THE CORPORATION) OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF
RULE 13D-3 OF THE 1934 ACT) OF SECURITIES POSSESSING MORE THAN FIFTY PERCENT
(50%) OF THE TOTAL COMBINED VOTING POWER OF THE CORPORATION’S OUTSTANDING
SECURITIES PURSUANT TO A TENDER OR EXCHANGE OFFER MADE DIRECTLY TO THE
CORPORATION’S STOCKHOLDERS.


 


D.                                    CODE SHALL MEAN THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED.


 


E.                                      COMMON STOCK SHALL MEAN THE
CORPORATION’S COMMON STOCK.


 


F.                                      CORPORATE AFFILIATE SHALL MEAN ANY
PARENT OR SUBSIDIARY CORPORATION OF THE CORPORATION (AS DETERMINED IN ACCORDANCE
WITH CODE SECTION 424), WHETHER NOW EXISTING OR SUBSEQUENTLY ESTABLISHED.

 

--------------------------------------------------------------------------------


 


G.                                     CORPORATION SHALL MEAN SILICON
LABORATORIES INC., A DELAWARE CORPORATION, AND ANY CORPORATE SUCCESSOR TO ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OR VOTING STOCK OF SILICON LABORATORIES INC.
WHICH SHALL BY APPROPRIATE ACTION ADOPT THE PLAN.


 


H.                                    EFFECTIVE TIME SHALL MEAN THE TIME AT
WHICH THE UNDERWRITING AGREEMENT IS EXECUTED. ANY CORPORATE AFFILIATE WHICH
BECOMES A PARTICIPATING CORPORATION AFTER SUCH EFFECTIVE TIME SHALL DESIGNATE A
SUBSEQUENT EFFECTIVE TIME WITH RESPECT TO ITS EMPLOYEE-PARTICIPANTS.


 


I.                                         ELIGIBLE EMPLOYEE SHALL MEAN ANY
PERSON WHO IS EMPLOYED BY A PARTICIPATING CORPORATION ON A BASIS UNDER WHICH HE
OR SHE IS REGULARLY EXPECTED TO RENDER MORE THAN TWENTY (20) HOURS OF SERVICE
PER WEEK FOR MORE THAN FIVE (5) MONTHS PER CALENDAR YEAR FOR EARNINGS CONSIDERED
WAGES UNDER CODE SECTION 3401(A).


 


J.                                        ENTRY DATE SHALL MEAN THE DATE AN
ELIGIBLE EMPLOYEE FIRST COMMENCES PARTICIPATION IN THE OFFERING PERIOD IN EFFECT
UNDER THE PLAN.  THE EARLIEST ENTRY DATE UNDER THE PLAN SHALL BE THE EFFECTIVE
TIME.


 


K.                                    FAIR MARKET VALUE PER SHARE OF COMMON
STOCK ON ANY RELEVANT DATE SHALL BE DETERMINED AS OF THE “APPLICABLE DATE” (AS
DEFINED BELOW) IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:


 


(I)                                     IF THE COMMON STOCK IS AT THE TIME
TRADED ON THE NASDAQ NATIONAL MARKET, THEN THE FAIR MARKET VALUE SHALL BE THE
CLOSING SELLING PRICE PER SHARE OF COMMON STOCK ON THE APPLICABLE DATE, AS SUCH
PRICE IS REPORTED BY THE NATIONAL ASSOCIATION OF SECURITIES DEALERS ON THE
NASDAQ NATIONAL MARKET OR ANY SUCCESSOR SYSTEM.  IF THERE IS NO CLOSING SELLING
PRICE FOR THE COMMON STOCK ON THE APPLICABLE DATE, THEN THE FAIR MARKET VALUE
SHALL BE THE CLOSING SELLING PRICE ON THE LAST PRECEDING DATE FOR WHICH SUCH
QUOTATION EXISTS.


 


(II)                                  IF THE COMMON STOCK IS AT THE TIME LISTED
ON ANY STOCK EXCHANGE, THEN THE FAIR MARKET VALUE SHALL BE THE CLOSING SELLING
PRICE PER SHARE OF COMMON STOCK ON THE APPLICABLE DATE ON THE STOCK EXCHANGE
DETERMINED BY THE PLAN ADMINISTRATOR TO BE THE PRIMARY MARKET FOR THE COMMON
STOCK, AS SUCH PRICE IS OFFICIALLY QUOTED IN THE COMPOSITE TAPE OF TRANSACTIONS
ON SUCH EXCHANGE.  IF THERE IS NO CLOSING SELLING PRICE FOR THE COMMON STOCK ON
THE APPLICABLE DATE, THEN THE FAIR MARKET VALUE SHALL BE THE CLOSING SELLING
PRICE ON THE LAST PRECEDING DATE FOR WHICH SUCH QUOTATION EXISTS.


 


(III)                               FOR PURPOSES OF THE INITIAL OFFERING PERIOD
WHICH BEGINS AT THE EFFECTIVE TIME, THE FAIR MARKET VALUE SHALL BE DEEMED TO BE
EQUAL TO THE PRICE PER SHARE AT WHICH THE COMMON STOCK IS SOLD IN THE INITIAL
PUBLIC OFFERING PURSUANT TO THE UNDERWRITING AGREEMENT.


 

For the purposes of this provision, the “Applicable Date” shall be (a) with
respect to any Entry Date, the last business day immediately preceding the Entry
Date and (b) with respect to any Purchase Date, such Purchase Date.

 

--------------------------------------------------------------------------------


 


L.                                      1933 ACT SHALL MEAN THE SECURITIES ACT
OF 1933, AS AMENDED.


 


M.                                 PARTICIPANT SHALL MEAN ANY ELIGIBLE EMPLOYEE
OF A PARTICIPATING CORPORATION WHO IS ACTIVELY PARTICIPATING IN THE PLAN.


 


N.                                    PARTICIPATING CORPORATION SHALL MEAN THE
CORPORATION AND SUCH CORPORATE AFFILIATE OR AFFILIATES AS MAY BE AUTHORIZED FROM
TIME TO TIME BY THE BOARD TO EXTEND THE BENEFITS OF THE PLAN TO THEIR ELIGIBLE
EMPLOYEES.  THE PARTICIPATING CORPORATIONS IN THE PLAN ARE LISTED IN ATTACHED
SCHEDULE A.


 


O.                                    PLAN SHALL MEAN THE CORPORATION’S EMPLOYEE
STOCK PURCHASE PLAN, AS SET FORTH IN THIS DOCUMENT.


 


P.                                      PLAN ADMINISTRATOR SHALL MEAN THE
COMMITTEE OF TWO (2) OR MORE BOARD MEMBERS APPOINTED BY THE BOARD TO ADMINISTER
THE PLAN.


 


Q.                                    PURCHASE DATE SHALL MEAN THE LAST BUSINESS
DAY OF EACH PURCHASE INTERVAL.  THE INITIAL PURCHASE DATE SHALL BE OCTOBER 31,
2000.


 


R.                                     PURCHASE INTERVAL SHALL MEAN EACH
SUCCESSIVE SIX (6)-MONTH PERIOD WITHIN THE OFFERING PERIOD AT THE END OF WHICH
THERE SHALL BE PURCHASED SHARES OF COMMON STOCK ON BEHALF OF EACH PARTICIPANT.


 


S.                                      SEMI-ANNUAL ENTRY DATE SHALL MEAN THE
FIRST BUSINESS DAYS IN MAY AND NOVEMBER EACH YEAR (OR SUCH OTHER DAYS AS MAY BE
ESTABLISHED BY THE PLAN ADMINISTRATOR) ON WHICH AN ELIGIBLE EMPLOYEE MAY FIRST
ENTER AN OFFERING PERIOD.


 


T.                                     STOCK EXCHANGE SHALL MEAN EITHER THE
AMERICAN STOCK EXCHANGE OR THE NEW YORK STOCK EXCHANGE.


 


U.                                    UNDERWRITING AGREEMENT SHALL MEAN THE
AGREEMENT BETWEEN THE CORPORATION AND THE UNDERWRITER OR UNDERWRITERS MANAGING
THE CORPORATION’S INITIAL PUBLIC OFFERING OF ITS COMMON STOCK.

 

--------------------------------------------------------------------------------

 